 



EXHIBIT 10.10
FIRST AMENDMENT
TO THE
MERCANTILE BANK OF MICHIGAN
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS
DATED JUNE 29, 2006
          THIS FIRST AMENDMENT is adopted this 10th day of October, 2007, by
MERCANTILE BANK OF MICHIGAN, a state-chartered commercial bank located in Grand
Rapids, Michigan (the “Company”), and is effective as of the 1st day of January,
2005.
          The Company executed the Amended and Restated Deferred Compensation
Plan for Members of the Board of Directors on June 29, 2006 effective as of
January 1, 2005 (the “Agreement”).
          The undersigned hereby amends the Agreement to reflect the final 409A
Treasury Regulations. Therefore, the following changes shall be made:
          Section 1.17 of the Agreement shall be deleted in its entirety and
replaced by the following:

1.17   “Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.       Section 10.3 of
the Agreement shall be deleted in its entirety and replaced by the following:  
10.3   Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 10.2, if this Agreement terminates in the following
circumstances:

  (a)   Within thirty (30) days before or twelve (12) months after a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in
Section 409A(a)(2)(A)(v) of the Code, provided that all distributions are made
no later than twelve (12) months following such termination of the Agreement and
further provided that all the Company’s arrangements which are substantially
similar to the Agreement are terminated so the Director and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
terminations;     (b)   Upon the Company’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Agreement are
included in the Director’s gross income in the latest of (i) the calendar year
in which the Agreement terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practical; or

1



--------------------------------------------------------------------------------



 



  (c)   Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Director participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

    the Company may distribute the Deferral Account balance, determined as of
the date of the termination of the Agreement, to the Director in a lump sum
subject to the above terms.

     IN WITNESS WHEREOF, the Company hereby consents to this First Amendment.
MERCANTILE BANK OF MICHIGAN
By:
Title:

2